DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The drawings submitted 2/13/2020 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-9, 11-16 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Akazawa et al. (U.S. Patent 4,167,248).

In regards to claim 1 Akazawa et al (henceforth referred to as Akazawa) disclose a planting system.  Note that although Akazawa does not disclose spreading seeds, but rather steel fiber, the device of Akazawa is functionally equivalent as it spreads and “plants” fibers, comprising:
a hopper including an outlet.  Young teaches a dispensing device including a hopper with an outlet (see hopper and outlet in figure 1). Note that the hopper of Akazawa includes converging sides that form an outlet at their bottom; and
an agitator mounted within the hopper and including an arm to oscillate back and forth through a sweep angle, wherein the outlet is within the sweep angle.  As shown, an arm is provided (item 12) that makes a sweeping angle back and fourth as the pillar (item 13) is rotated and a portion of the outlet is positioned within the angle swept by the arm.

In regards to claim 3 Akazawa discloses that the agitator includes a second arm to sweep through a second sweep angle, and wherein the outlet is within the second sweep angle.  The device of Akazawa includes two arms sweeping out two angles.

In regards to claim 4 Akazawa discloses a drive motor operably coupled to the arm, wherein the drive motor is configured to drive the arm through the sweep angle during a first stage and a second stage, and wherein the sweep angle is different during the first stage than during the second stage.  Akazawa teaches a drive motor that initiates rotation and ultimately drives the swing arms to sweep out various angles as they swing back and fourth constituting a first and second stage.

In regards to claim 6 Akazawa discloses that the sweep angle has a median axis, and wherein the outlet is aligned with the median axis.  The sweep angle(s) of the arm have a median axis just above and aligned with the bottom of the hopper constituting the outlet.

In regards to claim 7 Akazawa discloses that the hopper includes one or more interior sides tapering inward toward the outlet, and wherein the sweep angle extends over the one or more interior sides (see figure 1).

In regards to claim 8 Akazawa discloses a spreader plate rotatably mounted to the hopper below the outlet (disc, item 4). 

In regards to claim 9, Akazawa disclose an agitator, comprising:
a base.  Note the mount in figure 1 of Akazawa;
a column extending upward from the base (main pillar, item 13); and
a plurality of arms pivotably coupled to the column above the base (items 12), wherein the plurality of arms extend downward from respective pivot points to respective distal ends and oscillate back and forth pivot through respective sweep angles.  The two arms of the Akazawa device hang from the pillar and extend downward swinging back and fourth through sweeping angles.

In regards to claim 11, Akazawa discloses one or more drive motors (item 15) operably coupled to the plurality of arms, wherein the one or more drive motors are configured to drive the plurality of arms through the respective sweep angles during a first stage and a second stage, and wherein the respective sweep angles are different during the first stage than during the second stage.  The drive motors of Akazawa rotate the pillar which drives the arms through different sweeping angles dependent upon the rotational speed of the pillar.  Note that the varying motion of the swinging arms of the Akazawa device can constitute multiple stages with different sweep angles.

In regards to claim 12, Akazawa discloses that the respective sweep angles are larger during the second stage than during the first stage.  Note that as the rotational speed of the pillar is increased, the arms will swing through a larger sweep angle.

In regards to claim 13, Akazawa discloses a method, comprising:
oscillating an arm of an agitator of a planting system back and forth through a first sweep angle during a first stage.  Akazawa teaches  sweeping arms that are induced to oscillate up and down at different angles as a pillar rotates; and
oscillating the arm back and forth through a second sweep angle different than the first sweep angle during a second stage.  Akazawa teaches variations in sweep angles based on the pillar rotational speed constituting multiple stages of operation.

In regards to claim 14, Akazawa discloses that the second sweep angle is larger than the first sweep angle. Akazawa provides a scenario with at least two different sweep angles with the second of which being larger.

In regards to claim 15, Akazawa discloses oscillating the arm back and forth through a third sweep angle different than the second sweep angle during a third stage.  Akazawa teaches that the sweep angle of the arms increases as the material disperses and as the motor is engaged, the swinging arms sweep out larger angles. 

In regards to claim 16, Akazawa discloses that the third sweep angle is larger than the second sweep angle.  Akazawa teaches that the sweep angle of the arms increases as the material disperses and as the motor is engaged, the swinging arms sweep out larger angles.

In regards to claim 18, Akazawa discloses that the arm has a first oscillatory speed during the first stage and a second oscillatory speed during the second stage, and wherein the first oscillatory speed is greater than the second oscillatory speed.  Akazawa teaches rotation of a pillar at various speeds depending on the amount of steel fiber material and corresponding variations in pillar arm sweep angles.  Note that variations of pillar rotational speed impart corresponding variations in/on the oscillatory back and fourth swinging motion of the arms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa et al. (U.S. Patent 4,167,248) in view of Truax et al. (U.S. Patent 4,030,428).

In regards to claims 5 and 10, Akazawa fails to teach a paddle extending from the arm, or one or more paddles extending from the respective distal ends of the plurality of arms.
However, Truax et al (henceforth referred to as Truax) teaches an agitating arm with a “blade or hand” constituting a paddle attached to the end (items 121 of Truax) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a component consistent with a blade of hand on the end of the Akazawa arm as taught by Truax to induce greater agitation of the material.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa et al. (U.S. Patent 4,167,248) in view of Bennett et al. (U.S. Patent Application Publication 2019/0037828).

In regards to claim 2 Akazawa fails to disclose an unmanned aerial vehicle (UAV), wherein the hopper is mounted on the UAV.  However, prior art discloses numerous applications for material spreaders mounted on aerial vehicles including unmanned and Bennett et al (henceforth referred to as Bennett) teaches mounting a material spreader on a UAV drone.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various means for moving the spreader of Akazawa including drone as taught by Bennett, to increase the efficiency of dispersing the material of Akazawa.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa et al. (U.S. Patent 4,167,248).

In regards to claim 17, Akazawa fails to explicitly disclose that the third sweep angle is larger than the first sweep angle and less than the second sweep angle.  However, 
the device of Akazawa includes arms that swing back and fourth through various sweeping angles and it would have been an obvious matter of design choice to specify differing sweep angle sizes, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa et al. (U.S. Patent 4,167,248) in view of Fine et al. (U.S. Patent 10,377,491).

In regards to claim 19, Akazawa fails to explicitly disclose receiving a preemption command; and advancing the arm from the first stage to the second stage in response to the preemption command, wherein the second sweep angle is larger than the first sweep angle.  However, providing a command to actuate the agitation arms of a hopper is consistent with the claimed step and Fine et al (henceforth referred to as Fine) teaches a controller or processor that commands the agitation arms of a spreader device to operate and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide an activation command to operate and thus induce the agitating arms sweep angles of the Akazawa device as taught by Fine, to allow for automatic operation.

In regards to claim 20, Akazawa fails to disclose transporting, by an unmanned aerial vehicle (UAV), a hopper containing a plurality of seeds, wherein the agitator is mounted in the hopper such that the arm sweeps the plurality of seeds out of an outlet of the hopper during the first stage and the second.  However, prior art discloses numerous applications for material spreaders mounted on aerial vehicles including unmanned and Bennett teaches mounting a material spreader on a UAV drone and using it carry and spread seeds for agriculture.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize the spreader of Akazawa for various applications including carrying and spreading agricultural seeds as taught by Bennett, to increase the efficiency of dispersing seeds for crop cultivation.

Summary/Conclusion
Claims 1-20 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641